I can concur in most of what is said in the opinion prepared by Mr. Justice TERRELL, but I do not concur in the apparent conclusion that Section 3 as quoted in Mr. Justice TERRELL'S opinion authorizes the County Commissioners to require the voters *Page 854 
to use the election machines in the several precincts of the county before the use thereof has been adopted by referendum vote of the people as the exclusive means and methods of voting in the precincts where the County Commissioners shall have provided such machines to be used at the election for experimental purposes.
As I construe the provisions of the Act, it means that the County Commissioners may provide machines to be used for experimental purposes "at any election in one or more districts" and that when such machines are provided the voters may either use the regular official ballot or use the machine and that the votes cast by use of the machine will be just as valid as if they had been cast by the use of the ballot in the manner heretofore obtaining.
As I construe the Act, it means that the machines can not be adopted as the exclusive method for voting in any election unless and until such machines have been adopted by referendum vote of the electors.